Name: Commission Regulation (EC) NoÃ 1186/2007 of 10 October 2007 amending Annex I to Council Regulation (EC) NoÃ 1788/2003 establishing a levy in the milk and milk products sector, as regards the division between direct sales and deliveries for Romania and Bulgaria
 Type: Regulation
 Subject Matter: agricultural structures and production;  Europe;  agricultural policy;  processed agricultural produce
 Date Published: nan

 11.10.2007 EN Official Journal of the European Union L 265/22 COMMISSION REGULATION (EC) No 1186/2007 of 10 October 2007 amending Annex I to Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector, as regards the division between direct sales and deliveries for Romania and Bulgaria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1788/2003 of 29 September 2003 establishing a levy in the milk and milk products sector (1), and in particular the sixth subparagraph of Article 6(1) thereof, Whereas: (1) In accordance with Article 6(1) of Regulation (EC) No 1788/2003, Romania and Bulgaria have submitted to the Commission the figures on deliveries and direct sales for 2006. (2) According to those figures and following the examination made by the Commission, it is appropriate to adjust the division between deliveries and direct sales as set out in the table in point (f) of Annex I to Regulation (EC) No 1788/2003 for Romania and Bulgaria. (3) Regulation (EC) No 1788/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In point (f) of Annex I to Regulation (EC) No 1788/2003, the table is amended as follows: 1. the row for Bulgaria is replaced by the following: Reference quantities for deliveries, tonnes Reference quantities for direct sales, tonnes Bulgaria 889 000 90 000 2. the row for Romania is replaced by the following: Reference quantities for deliveries, tonnes Reference quantities for direct sales, tonnes Romania 1 251 000 1 806 000 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 123. Regulation as last amended by Commission Regulation (EC) No 336/2007 (OJ L 88, 29.3.2007, p. 43).